Jacob Heddesheimer, administrator of the Estate of Iva J. Tripplett, deceased brought this_ action originally in Summit Common Pleas against C. W. Milliken for damages for the wrongful death of Iva J. Tripplett resulting from an alleged abortion performed by Milliken upon the deceased.
It appears that the deceased was pregnant *508on March 1, 1921, at which time she visited Milliken, a doctor and requested him to perform an abortion. It is alleged that an illegal operation was performed which resulted in Mrs. Tripplett’s death.
Attorneys — May & May for Heddesheimer; Roekwell & Grant for Milliken; all of Akron.
At the trial the court refused to permit Mil-liken to answer a question on cross-examination as to whether or not he had been convicted of having, on February 26, 1921, performed an abortion on one Louise Vogt.
The Common Pleas entered judgment on a verdict for Milliken which judgment was affirmed by the appeals.
Heddesheimer, in the Supreme Court, contends that the court erred in refusing to permit him to cross-examine Milliken concerning his conviction for having performed an abortion on one Marie Vogt, on the ground that if such conviction may be inquired on cross-examination in a criminal action where the liberty of the person is involved (as it may), so much the more should it be permissible in a civil action where property only is involved.